Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 12/9/20. Claims 1-16 are pending with claim 1 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8 of U.S. Patent No. 10,474,855 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘855 patent.
The ‘855 patent teaches:
With respect to claim 1, An RFID tag, comprising: dynamic data elements, wherein the dynamic data elements comprise one or more of the following: OPC Name; OPC License No.; and Order Date and Day Batch No. for the RFID tag; wherein the RFID has an identification number, wherein the identification number is unique (claim 1 of the ‘855 patent where a TID and EPC number are unique identification numbers).

With respect to claim 2, The RFID tag according to claim 1, wherein a format of the identification number is in a form of 24 hex characters  (claim 1 of the ‘855 patent where an EPC is an identification number). 

With respect to claim 3, The RFID tag according to claim 2, wherein the 24 hex characters are formatted as follows: F FF FF FFFFFF FFFFFF FF, wherein each hex character of the 24 hex characters can have a value selected from the following: 0, 1,2,3,4,5,6,7,8,9, A, B,C,D, E,and F (claim 2 of the ‘855 patent).

With respect to claim 10, The RFID tag according to claim 2, wherein each hex character of the 24 hex characters can have one of 16 values (claim 8 of the ‘855 patent)

Claims 4-9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-12 of U.S. Patent No. 10,474,855 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ’855 patent with some minor changes in wording/terminology.
The ‘855 patent teaches:
With respect to claim 4, The RFID tag according to claim 2, wherein the 24 hex characters are as follows: a first number of hex characters represent a header; a second number of hex characters represent an install ID; a third number of hex characters represent a tag version; a fourth number of hex characters represent a license no.; and a fifth number of hex characters represent a serial no., wherein the first number plus the second number plus the third number plus the fourth number plus the fifth number equals 24 (claim 1 of the ‘855 patent).  

With respect to claim 5, The RFID tag according to claim 4, wherein the first number is 3, such that the header uses 3 hex characters, wherein the second number is 2, such that the install ID uses 2 hex characters, wherein the third number is 2, such that the tag version uses 2 hex characters, wherein the 

With respect to claim 6, The RFID tag according to claim 4, wherein the header provides a tag identifier of a plurality of tag identifiers, wherein a first tag identifier of the plurality of tag identifiers allows the RFID tag to be filtered immediately (claim 4 of the ‘855 patent).  

With respect to claim 7, The RFID tag according to claim 4, wherein the install ID identifies an identification number generator of a plurality of identification number generators, wherein a value of the install ID is determined based on the identification number generator of the plurality of identification number generators that generate the identification number (claim 5 of the ‘855 patent where an EPC is an identification number).  

With respect to claim 8, The RFID tag according to claim 7, wherein the plurality of identification number generators are a plurality of regulatory agency entities (claim 6 of the ‘855 patent where an EPC is an identification number).  

With respect to claim 9, The RFID tag according to claim 7, wherein the plurality of identification number generators are a plurality of Metro Meir installations (claim 7 of the ‘855 patent where an EPC is an identification number).  

With respect to claim 11, The RFID tag according to claim 4, wherein the tag version defines an identification number format for a portion of the identification number not including the header and the install ID, such that the tag version is specific to the Install ID, wherein a value of the tag version is 

With respect to claim 12. The RFID tag according to claim 4, wherein the license no. defines a facility license no. where a product was created, wherein the license no. has a maximum value of FFFFFFF (claim 10 of the ‘855 patent).  

With respect to claim 13, The RFID tag according to claim 4, wherein the serial no. results in the EPC being globally unique (claim 11 of the ‘855 patent).  

With respect to claim 14, The RFID tag according to claim 4, wherein the header has a maximum value of FFF, wherein the header has a fixed value of 1 A4, wherein the install ID has a maximum value of FF, wherein a value of the install ID starts at 0, wherein the tag version has a maximum value of FF, wherein a value of the tag version starts at 0, wherein the serial no. has a maximum value of FFFFFFFFFF, wherein a value of the serial no. starts at 0 per tag version (claim 12 of the ‘855 patent).  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,474,854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ’855 patent with some minor changes in wording/terminology.
The ‘854 patent teaches:
With respect to claim 15, A method of tracking at least one plant, comprising: providing at least one RFID tag, wherein each RFID tag of the at least one RFID tag is an RFID tag according to claim 1 (claim 22 .  

Allowable Subject Matter
Claim 16 is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 16, A method of tracking at least one plant, comprising: providing at least one RFID tag assembly, wherein each RFID tag assembly of the at least one RFID tag assembly is an RFID tag assembly, comprising: J:\FRA\ 3XCD5\PTO\Amend 1. docxa6Docket No. FRA.103XCD5 Serial No. 16/657,302 a strap, wherein the strap comprises: a strap body having a strap body proximal end and a strap body distal end; a first strap connecting portion . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendments incorporating newly added subject matter independent claim 1 and the respective dependent claims necessitated the new ground(s) of rejection presented in this Office THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH